Case 3:20-cr-00149-HES-PDB Document 1 Filed 10/06/20 Page 1 of 4 PagelD 1

FILED IN OPEN COURT
AO (Rey. 5/85) Criminal Complaint /0. b . 2.0 Oe)

«, US. DISTRICT COURT

UNITED STATES DISTRICT COUR cose OUT

MIDDLE DISTRICT OF FLORIDA JACKSONVILLE, FLORIDA
JACKSONVILLE DIVISION
UNITED STATES OF AMERICA CRIMINAL COMPLAINT
Vv. Case No. 3:20-mj- S42: Kites

ELDER SOLIS-SANCHEZ

I, the undersigned complainant, being duly sworn, state that the following is true
and correct to the best of my knowledge and belief. On or about October 3, 2020, in
Flagler County, in the Middle District of Florida, the defendant,

a citizen of Guatemala and an alien in the United States, was found

unlawfully present in the United States without first having obtained the

consent of the Attorney General or the Secretary of Homeland Security for

the United States to apply for admission to or re-enter the United States

after having been deported and removed from the United States on or about

April 8, 2008, and on or about July 1, 2008,
in violation of Title 8, United States Code, Section 1326. I further state that lama
Border Patrol Agent for the Department of Homeland Security, Customs and Border
Protection, United States Border Patrol, and that this Complaint is based on the following
facts:

SEE ATTACHED AFFIDAVIT

Continued on the attached sheet and made a part hereof: Yes No

 

 

” Signatatfe of Complainant
Michael T. Wright Jr.
Sworn to before me and subscribed in my presence,

on October 6, 2020 at Jacksonville, Florida

  

MONTE C. RICHARDSON

United States Magistrate Judge f—
Name & Title of Judicial Officer ignatyfe of Judicial Officer

 
Case 3:20-cr-00149-HES-PDB Document1 Filed 10/06/20 Page 2 of 4 PagelD 2

AFFIDAVIT IN SUPPORT OF A CRIMINAL COMPLAINT

I, Michael T. Wright Jr., being a duly sworn and appointed Border Patrol
Agent for the Department of Homeland Security, Customs and Border
Protection, United States Border Patrol, hereby make the following statement in
support of the attached criminal complaint.

1, Your affiant has been a Border Patrol Agent (“BPA”) for more than
sixteen years. Your affiant has training and experience in the enforcement of the
immigration and nationality laws of the United States. In addition, your affiant
has training and experience in the preparation, presentation, and service of
criminal complaints and arrest warrants.

2. On October 2, 2020, Supervisory Border Patrol Agent Fernando
Zavala of the Jacksonville Border Patrol Station received a call for assistance
from the Flagler County Sheriff's Office regarding a subject who had been
arrested for driving with an expired license. The subject, identified as ELDER
SOLIS-SANCHEZ, presented the arresting deputy with a Guatemalan passport
as identification. The deputy provided SBPA Zavala with the biographical
information set forth in the passport. SBPA Zavala conducted immigration
record checks on SOLIS-SANCHEZ and could not find any immigration
documents or petitions allowing SOLIS-“SANCHEZ to be legally present in the
United States. SBPA Zavala filed a detainer for SOLIS-SANCHEZ with the

Flagler County jail.
Case 3:20-cr-00149-HES-PDB Document1 Filed 10/06/20 Page 3 of 4 PagelD 3

3. On October 3, 2020, the Flagler County Sheriff's Office notified
SBPA Zavala that SOLIS-SANCHEZ had posted bond and was awaiting release.
Your affiant then went to the Flagler County jail and made contact with SOLIS-
SANCHEZ. Your affiant identified himself as a Border Patrol Agent and
questioned SOLIS-SANCHEZ as to his citizenship. SOLIS-“SANCHEZ stated
that he was a citizen of Guatemala and that he was illegally present in the United
States. Your affiant asked if he had filed for any type of legal status in the United
States and he responded that he had not and did not have any immigration
documents. Your affiant placed SOLIS-SANCHEZ under administrative arrest
and transported him to the Jacksonville Border Patrol Station for processing.

4. At the Border Patrol Station, your affiant entered SOLIS-
SANCHEZ’s fingerprints into a biometric identification system that compared his
fingerprints with the fingerprints of persons who had been previously encountered
by immigration authorities. The system returned a match and reflected that
SOLIS-SANCHEZ had been previously encountered and, as a result of this
encounter, had been assigned an Alien Registration number (“A-number”). Your
affiant then conducted additional computer checks using the A-number, which
reflected that SOLIS-SANCHEZ is a citizen of Guatemala who has been
previously removed to Guatemala.

5. Additional database checks revealed that SOLIS-SANCHEZ was

ordered removed in absentia by an immigration judge on October 17, 2007. He
Case 3:20-cr-00149-HES-PDB Document1 Filed 10/06/20 Page 4 of 4 PagelD 4

was subsequently administratively arrested and removed to Guatemala through
Miami, Florida, on April 8, 2008. On May 23, 2008, SOLIS-SANCHEZ was
administratively arrested in Arizona and was subsequently removed to
Guatemala through Phoenix, Arizona, on July 1, 2008. There was no record that
SOLIS-SANCHEZ had ever applied for or received permission from the Attorney
General or the Secretary of Homeland Security for the United States to re-enter
the United States.

6. On October 5, 2020, at approximately 3:20 p.m., Assistant United
States Attorney Arnold B. Corsmeier was advised of the foregoing facts and he
authorized criminal prosecution of SOLIS-SANCHEZ.

Based upon the foregoing facts, your affiant believes there is probable cause
to establish that ELDER SOLIS-SANCHEZ is a citizen of Guatemala who has
been found unlawfully present in the United States without first having obtained
the consent of the Attorney General or the Secretary of Homeland Security for
the United States to apply for admission to or re-enter the United States after
having been deported or removed from the United States, in violation of Title 8,

United States Code, Section 1326.

 

Michael T. Wright Jr.
Border Patrol Agent
United States Border Patrol
Jacksonville, Florida

3
